I. The petition alleged, in substance, that plaintiffs were the owners of certain corn; that the defendant, as sheriff of Hamilton County, in May, 1923, levied on the corn *Page 523 
1.  LANDLORD AND under a writ of attachment issued out of the TENANT:      district court of Jasper County, in an action rent: extent wherein one Engel was plaintiff, and one Skrovig of lien:     was defendant; that plaintiffs served written crops grown  notice on the defendant of their ownership of by           the corn, but, notwithstanding such notice, the subtenant.   defendant sold the corn under an execution issued on a judgment in such action, and thereby converted the same.
The defendant, by answer, alleged that the corn was grown by one A.L. Hanson upon land leased by Engel to Skrovig during the term ending February 28, 1923; that, under the terms of the lease, rent in the sum of $1,500 was due and unpaid, which was a lien upon the corn; that, in an action at law begun by Engle against Skrovig in Jasper County, to collect such rent, a writ of attachment was issued and levied on the corn; that judgment was rendered in such action against Skrovig for the rent due, and the corn ordered sold on special execution; that the corn was so sold, and the proceeds applied in partial satisfaction of the execution. The answer further alleged "that all rights said A.L. Hanson and the plaintiffs may at any time have had in said corn were subject and inferior to the aforesaid lien;" and that A.L. Hanson was indebted to Skrovig for rent in an amount in excess of the value of the corn.
The statute, Section 2992, Code of 1897 (Section 10261, Code of 1924), gives the landlord a lien for his rent upon all crops grown upon the leased premises. The lien is good as against crops grown by a subtenant. Houghton v. Bauer, 70 Iowa 314; Beck v.Minnesota  W. Gr. Co., 131 Iowa 62. If the landlord had a lien upon the property, it could not be defeated by a sale of the property by the tenant, even though the sale had been made prior to the levy of the landlord's attachment. Weaver v. Florke,195 Iowa 1085. And this would be true although the purchaser had no notice of the landlord's lien. Hodges v. Trans-Mississippi Gr.Co., 161 Iowa 496. The lien of the landlord may be enforced by attachment, and the procedure shall be, as nearly as may be, the same as in other cases of attachment. Section 2993, Code of 1897 (Section 10264, Code of 1924). If the corn was raised on the leased premises, it was subject to the lien and subject to the levy under the writ of *Page 524 
attachment, although the title may have been in another person than the tenant. Houghton v. Bauer, supra.
It appears from the petition that, upon the levy of the attachment on the corn, the plaintiffs pursued the course pointed out by Section 3906, Code of 1897 (Section 12117, Code of 1924), and Section 3991 et seq., Code of 1897 (Section 11698 et seq.,
Code of 1924), by giving notice to the sheriff of their claim of ownership.
The sheriff, in answer to the petition charging him with conversion of the corn, alleged facts showing that the corn was subject to the landlord's lien; pleaded the levy thereon under the writ of attachment, the judgment, and the sale under special execution; and alleged that all the rights of the plaintiffs were subject and inferior to the lien. These allegations, if established, presented a good defense to the charge of conversion.
There was no privity of contract between the landlord and the subtenant. There was no occasion for making the latter a party to the action against the tenant for rent. Beck v. Minnesota  W. Gr. Co., supra. The judgment in that action is 2.  LANDLORD     prima-facie evidence of the amount due the AND TENANT:  landlord for rent. Foster v. Reid, 78 Iowa 205. rent:        Of course, it did not adjudicate anything with actions:     respect to the claim of the plaintiffs to the subtenant    corn. If they have any right superior to the as party.    lien established in favor of the landlord by the judgment, they can and must assert it in this action commenced by them against the sheriff for conversion of the corn. That is the very purpose of the action. If the corn was not raised on the leased premises, or if the landlord's rent has been paid, or if, for any other reason, the landlord had no lien on the corn, the plaintiffs may so plead and prove in this action.
To plead a good defense to the action, the defendant was not required to deny plaintiff's title to the corn, but only to allege facts showing that he held and sold the corn under a lien superior to their title. This he did in the answer, and the demurrer should have been overruled.
II. It was not necessary, to entitle defendant to appeal, that the record show a formal election on his part to stand on the ruling on the demurrer. He excepted to the ruling, and *Page 525 
3.  APPEAL       did not plead over, and judgment was rendered AND          against him. It thus affirmatively appears that ERROR:       he did not waive the error in the ruling, but when appeal  staked his case on the demurrer. This was lies:        sufficient. See Hansen v. Independent Sch. standing on  Dist., 193 Iowa 417, where the cases on the demurrer:    subject are reviewed. formal election.
The judgment is reversed and the cause remanded. — Reversedand remanded.
De GRAFF, C.J., and STEVENS and FAVILLE, JJ., concur.